                Case 19-12153-KBO              Doc 691        Filed 02/23/21         Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                Case No. 19-12153 (KBO)

                  Debtors.                                      (Jointly Administered)

                                                                Objection Deadline: March 9, 2021 at 4:00 p.m. (ET)
                                                                Hearing Date: March 18, 2021 at 11:00 a.m. (ET)


    FIRST OMNIBUS MOTION OF GEORGE L. MILLER, CHAPTER 7 TRUSTEE, TO
                   APPROVE SETTLEMENT AGREEMENTS

                  George L. Miller, chapter 7 trustee (the “Trustee”) to the estates of the above-

captioned debtors (the “Debtors”), hereby respectfully submits this motion (the “Motion”) for

entry of an order, substantially in the form attached hereto as Exhibit A, under sections 105,

363(b), and 554 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) approving the settlement

agreements (the “Settlement Agreements”) between: (a) the Trustee and ProTrade Steel

Company, Ltd. (“ProTrade”); and (b) the Trustee and Roll Tooling Specialists, Inc. (“Roll

Tooling”). A copy of the ProTrade Settlement Agreement is attached to the proposed form of

order as Exhibit 1, and a copy of the Roll Tooling Settlement Agreement is attached to the

proposed form of order as Exhibit 2. In support of this Motion, the Trustee respectfully states as

follows:




1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
               Case 19-12153-KBO              Doc 691      Filed 02/23/21     Page 2 of 11




                                                 Jurisdiction

                 1.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2), and the Trustee confirms his consent pursuant to Rule

9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”) to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

                 2.          Venue of this proceeding and this Motion is proper in this District

pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.          The statutory and rule bases for the relief sought herein are sections

105(a), 363(b), and 554 of the Bankruptcy Code and Bankruptcy Rule 9019.

                                                 Background

                 4.          On October 1, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The cases are being

jointly administered pursuant to Bankruptcy Rule 1015(b).

                 5.          On February 25, 2020, the Court entered an order converting the chapter

11 cases to chapter 7 [Docket No. 496], and George L. Miller was appointed as the chapter 7

trustee [Docket No. 497].




                                                       2

DOCS_DE:232750.2 57095/001
               Case 19-12153-KBO              Doc 691       Filed 02/23/21       Page 3 of 11




                                   Summary of Settlement Agreements2

A.      ProTrade

                  6.         As set forth in the ProTrade Settlement Agreement, the primary terms are

as follows:

                             a.     ProTrade shall pay to the Trustee the total sum of $475,000.00 on
                                    or before February 28, 2021 (the “Settlement Payment”). The
                                    Settlement Amount shall be wired in accordance with instructions
                                    to be provided by the Trustee.

                             b.     Effective on the Settlement Effective Date, ProTrade waives any
                                    and all claims that it could have filed under section 502(h) arising
                                    out of the Settlement Payment (the “Waived Claim”). Any claims
                                    filed by ProTrade prior to making the Settlement Payment are not
                                    waived and remain subject to the claims allowance process in the
                                    cases.

                             c.     Effective on the Settlement Effective Date, the Trustee will release
                                    the Defendant Releasees solely in connection with the 90 Day
                                    Transfers.

                             d.     Effective on the Settlement Effective Date, the Defendant
                                    Releasees will release the Trustee Releasees solely in connection
                                    with the 90 Day Transfers and the Waived Claim.

B.      Roll Tooling

                  7.         As set forth in the Roll Tooling Settlement Agreement, the primary terms

are as follows:

                             a.     Roll Tooling shall pay to the Trustee the total sum of $16,000 on
                                    or before March 15, 2021 (the “Settlement Payment”). The
                                    Settlement Amount shall be wired in accordance with instructions
                                    to be provided by the Trustee.

                             b.     Effective on the Settlement Effective Date, Roll Tooling waives
                                    any and all claims that it could have file in the cases of the Debtors
                                    under Bankruptcy Code section 502(h) arising out of the
                                    Settlement Payment (the “Waived Claim”).


2
  The summary set forth in the Motion is only a summary. To the extent the summary conflicts with the actual terms
of the Settlement Agreements, the actual terms of the Settlement Agreements shall control.
                                                        3

DOCS_DE:232750.2 57095/001
               Case 19-12153-KBO             Doc 691      Filed 02/23/21    Page 4 of 11




                             c.     Effective on the Settlement Effective Date, the Trustee will release
                                    the Defendant Releasees solely in connection with the 90 Day
                                    Transfers.

                             d.     Effective on the Settlement Effective Date, the Defendant
                                    Releasees will release the Trustee Releasees solely in connection
                                    with the 90 Day Transfers and the Waived Claim.

                             e.     The Trustee agrees to surrender and abandon any interest of the
                                    estates in certain material/tooling, which was hauled and stored by
                                    Roll Tooling for the Debtors and on which Roll Tooling asserts
                                    possessory and artisan and molders Tennessee state law liens (the
                                    “Tooling Product”), further described below.

                                              Relief Requested

                 8.          By this Motion, the Trustee seeks entry of an order approving the

Settlement Agreements, which, as stated above, are attached as Exhibit 1 and Exhibit 2 to the

proposed form of order.

                                         Basis for Relief Requested

A.      Approval Pursuant to Bankruptcy Rule 9019

                 9.          Section 105(a) of the Bankruptcy Code provides in relevant part that

“[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title.” 11 U.S.C. § 105(a). Section 105(a) has been interpreted to

expressly empower bankruptcy courts with broad equitable powers to “craft flexible remedies

that, while not expressly authorized by the Code, effect the result the Code was designed to

obtain.” Official Comm. of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp.

v. Chinery, 330 F.3d 548, 568 (3d Cir. 2003) (en banc). Bankruptcy Rule 9019 governs the

procedural prerequisites to approve a settlement, providing that:

                 On motion by the trustee and after notice and a hearing, the court
                 may approve a compromise or settlement. Notice shall be given to
                 creditors, the United States trustee, the debtor, and indenture
                 trustees as provided in Rule 2002 and to any other entity as the
                 court may direct.
                                                      4

DOCS_DE:232750.2 57095/001
               Case 19-12153-KBO             Doc 691      Filed 02/23/21    Page 5 of 11




Fed. R. Bankr. P. 9019(a).

                 10.         Settlements in bankruptcy are favored as a means of minimizing litigation,

expediting the administration of the bankruptcy estate, and providing for the efficient resolution

of bankruptcy cases. Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996).

Bankruptcy Rule 9019 provides that on motion by the trustee and after notice and a hearing, the

court may approve a compromise or settlement. In deciding whether to approve a settlement

pursuant to Bankruptcy Rule 9019, the court should determine whether the compromise is fair,

reasonable, and in the interests of the estates. In re Marvel Entertainment Group, Inc., 222 B.R.

243, 249 (D. Del. 1998). The decision whether to accept or reject a compromise lies within the

sound discretion of the court. In re Neshaminy Office Bldg. Assocs., 62 B.R. 798, 803 (E.D. Pa.

1986).

                 11.         In making this determination, the United States Court of Appeals for the

Third Circuit has provided four criteria that a bankruptcy court should consider: (a) the

probability of success in litigation; (b) the likely difficulties in collection; (c) the complexity of

the litigation involved, and the expense, inconvenience and delay necessarily attending it; and (d)

the paramount interest of the creditors. Martin, 91 F.3d at 393. Courts generally defer to a

trustee’s business judgment when there is a legitimate business justification for the trustee’s

decision. Id. at 395.

                 12.         When applying the Martin factors to a particular motion, “the court is not

supposed to have a ‘mini-trial’ on the merits, but should canvass the issues to see whether the

settlement falls below the lowest point in the range of reasonableness.” Aetna Casualty & Surety

Co. v. Jasmine, Ltd (In re Jasmine, Ltd), 258 B.R. 119, 123 (D.N.J. 2000) (internal quotations

omitted); see also In re TSIC, Inc., 393 B.R. 71, 79 (Bankr. D. Del. 2008); In re World Health


                                                      5

DOCS_DE:232750.2 57095/001
               Case 19-12153-KBO              Doc 691      Filed 02/23/21    Page 6 of 11




Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006). Although approval of a compromise

is within the “sound discretion” of the bankruptcy court (World Health, 344 B.R. at 296), the

court should not substitute its judgment for that of a trustee or debtor in possession. In re

Parkview Hosp.-Osteopathic Med. Ctr., 211 B.R. 603, 610 (Bankr. N.D. Ohio 1996).

The ultimate inquiry is whether the compromise is “fair, reasonable, and in the interests of the

estate.” TSIC, 393 B.R. at 78. A court need not be convinced that a proposed settlement is the

best possible settlement, but “must conclude that it is within the reasonable range of litigation

possibilities.” World Health, 344 B.R. at 296 (internal citations omitted).

                 13.         The Trustee believes the Settlement Agreements are fair and reasonable

and is in the best interests of the Debtors’ estates and creditors, and should be approved pursuant

to Bankruptcy Rule 9019. It is the product of good-faith discussions and arms’ length bargaining

among the Parties. For the reasons outlined below, the Trustee believes that the Settlement

Agreements are in the best interests of the Debtors’ estates.

                 14.         First, the Settlement Agreements resolve potential costly litigation over

recovery of the 90 Day Transfers. The Settlement Agreements are favorable because the estates

receive: (a) as to the ProTrade Settlement Agreement $475,000.00 in cash (of the $751,972

Disputed Amount – a 63% recovery) and the benefit of the Waived Claims; and (b) as to the

Roll Tooling Settlement Agreement $16,000 in cash (of the $24,768 Disputed Amount – a 65%

recovery), and agreement to abandon the Tooling Product which the Trustee believes has little to

no value to the estates. The settlements also avoid any collection difficulties or delays if the

Trustee were to file a complaint and litigate the 90 Day Transfers against each of ProTrade and

Roll Tooling, the outcome of which is uncertain and could be delayed by any appeal even

assuming a favorable result to the Trustee. In addition, the Settlement Agreements are in the best


                                                       6

DOCS_DE:232750.2 57095/001
               Case 19-12153-KBO             Doc 691      Filed 02/23/21    Page 7 of 11




interests of the estates because the estates receive immediate cash and avoid administrative costs

in pursuing litigation against ProTrade and Roll Tooling.

                 15.         Aside from the standards under Rule 9019, a settlement of claims and

causes of action by a trustee constitutes a use of property of the estate. See e.g. Northview

Motors, Inc. v. Chrysler Motors Corp., 186 F.3d 346, 350-51 (3d Cir. 1999). If a settlement is

outside of the ordinary course of business of the debtor, it requires approval of the bankruptcy

court pursuant to section 363(b) of the Bankruptcy Code. See id.; see also Martin, 91 F.3d at

395 n.2 (“Section 363 of the Code is the substantive provision requiring a hearing and court

approval; Bankruptcy Rule 9019 sets forth the procedure for approving an agreement to settle or

compromise a controversy.”). Courts normally defer to the trustee’s business judgment so long

as there is a legitimate business justification. See id.; see also Dai-Ichi Kangyo Bank, Ltd. v.

Montgomery Ward Holding Corp. (In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153

(Bankr. D. Del. 1999) (trustee need only have a “sound business purpose” to justify use of estate

property pursuant to section 363(b)).

                 16.         Here, the Trustee submits that approval under section 363(b) of the

Bankruptcy Court is required. The Settlement Agreements provides for, among other terms, a

resolution and waiver of potential claims by the Trustee against each of ProTrade and Roll

Tooling. See Northview Motors, 186 F.3d at 350 (settling a claim against a third party

constitutes a sale of the claim under section 363 and subject to court approval). For all the

reasons set forth above, the Trustee, in an exercise of his sound business judgment, submits that

the Settlement Agreement is fair, reasonable, and appropriate and should be approved by this

Court.




                                                      7

DOCS_DE:232750.2 57095/001
               Case 19-12153-KBO             Doc 691      Filed 02/23/21    Page 8 of 11




B.      Approval of Abandonment of Tooling Product Pursuant to Section 554

                 17.         In addition, the Roll Tooling Settlement includes the Trustee’s agreement

to abandon the estates’ interest in the Tooling Product, which the Trustee believe has little or no

value for the estates. The Tooling Product consists of the following product current held by Roll

Tooling:

Bayou Steel, LA
4) RD-227 (3”, 4” Angle Drive Tops)
4) RD-217 (3”, 4” Angle Drive Bottoms)
4) RD-240 (8” Channel Drive Tops)
4) RD-241 (8” Channel Drive Bottoms)
4) RD-215 (5”, 6” Angle Idle Tops)
4) RD-214 (5”, 6” Angle Idle Bottoms)

Bayou Steel, TN
8) 24” Blanks
4) #4 Bar Stand #16
2) #4 Bar Stand #13 Double
4) #5 Bar Stand #16
2) #6 Bar Stand #14
1) 1.00 x 1.00 Stand #13 Top
1) 1.00 x 1.00 Stand #13 Bottom
1) 1.00 x 1.00 Stand #14 Top Combo
1) 1.00 x 1.00 Stand #14 Bottom Combo
1) 1.00 x 1.00 Stand #14 Top LW
1) 1.00 x 1.00 Stand #14 Bottom LW
2) 1.00 x 1.00 Stand #15 Top
2) 1.00 x 1.00 Stand #15 Bottom
2) 1.25 x 1.25 Stand #12 Top
2) 1.25 x 1.25 Stand #12 Bottom
1) 1.25 x 1.25 Stand #13 Top Combo
1) 1.25 x 1.25 Stand #13 Bottom Combo
2) 1.25 x 1.25 Stand #15 Tops
2) 1.25 x 1.25 Stand #15 Bottoms
1) 1.50 x 1.50 Stand #12 Top
1) 1.50 x 1.50 Stand #12 Bottom
1) 2.00 x 2.00 Stand #13 Top
1) 2.00 x 2.00 Stand #13 Bottom
2) 2.00 x 2.00 Stand #14 Top
2) 2.00 x 2.00 Stand #14 Bottom
2) Large Entry Rollers **Blank** (#3,4,5).

                 18.         Section 554 of the Bankruptcy Code provides, in relevant part, that

“[a]fter notice and a hearing, the trustee may abandon any property of the estate that is
                                                      8

DOCS_DE:232750.2 57095/001
               Case 19-12153-KBO             Doc 691      Filed 02/23/21    Page 9 of 11




burdensome to the estate or that is of inconsequential value and benefit to the estate.” 11 U.S.C.

§ 554(a). Moreover, the abandonment, destruction or other disposal of the Tooling Product is

also governed by Bankruptcy Rule 6007, which reads, in pertinent part, as follows:

                 Notice of Proposed Abandonment or Disposition; Objections;
                 Hearing. Unless otherwise directed by the court, the trustee or
                 debtor in possession shall give notice of a proposed abandonment
                 or disposition of property to the United States trustee, all creditors,
                 indenture trustees and committees elected pursuant to § 705 or
                 appointed pursuant to § 1102 of the Code. A party in interest may
                 file and serve an objection within 15 days of the mailing of the
                 notice, or within the time fixed by the court. If a timely objection
                 is made, the court shall set a hearing on notice to the United States
                 trustee and to the other entities as the court may direct.

Fed.R. Bankr. P. 6007.

                 19.         Courts have held that “[t]he trustee’s power to abandon property is

discretionary.” In re Slack, 290 B.R. 282, 284 (Bankr. D.N.J. 2003) (citations omitted). A

trustee may abandon estate assets that are of “inconsequential value and benefit to the estate” or

that are “burdensome to the estate.” In re Reich, 54 B.R. 995, 1004 (Bankr. E.D. Mich. 1985);

see In re Contract Research Solutions, Inc., 2013 Bankr. LEXIS 1784, at *11-12 (Bankr. D. Del.

May 1, 2013) (granting request to abandon personal property at leased location that, according to

the debtors, was of negligible commercial value, storing it created a burden on the estate, and

abandonment would pose no threat to public safety and would not contravene any law or

regulation). The decision to abandon must merely reflect “business judgment made in good

faith” that rests on a reasonable basis. In re Cult Awareness Network, Inc., 205 B.R. 575, 579

(Bankr. N.D. Ill. 1997).

                 20.         “Courts defer to the trustee’s judgment and place the burden on the party

opposing the abandonment to prove a benefit to the estate and an abuse of the trustee’s

discretion.” Id. “The party opposing the abandonment must show some likely benefit to the
                                                      9

DOCS_DE:232750.2 57095/001
               Case 19-12153-KBO             Doc 691       Filed 02/23/21   Page 10 of 11




estate, not mere speculation about possible scenarios in which there might be a benefit to the

estate.” Id. “The court only needs to find the trustee made: 1) a business judgment; 2) in good

faith; 3) upon some reasonable basis; and 4) within the trustee’s scope of authority.” Id.

                 21.         All of the conditions to abandonment are satisfied here. The Trustee does

not reasonably anticipate any prejudice to any party in interest if the Tooling Product is

abandoned as part of settlement. Roll Tooling asserts a warehouseman’s lien on the Tooling

Product and the Tooling Product has no value to the estates. The Trustee has determined that

abandoning the Roll Tooling makes the most economic sense and saves the estates from having

to incur the unnecessary cost of litigating issues over possession or rights to the product or

attempting to sell product that has little to no value.

                 22.         Among other things, Bankruptcy Rule 6007(a) requires that the Trustee

serve a copy of this Motion, “[u]nless otherwise directed by the court” on “all creditors.” Fed. R.

Bank. Pro. 6007(a). The Debtors’ creditor matrix contains over 4,900 parties. Accordingly,

serving the Motion upon all such parties would be unnecessarily burdensome and costly. The

Trustee will serve a copy of this Motion and related documents on the parties in interest set forth

below and, therefore, requests, to the extent required, a limited waiver of the service requirement

set forth in Rule 6007. The Trustee submits that the requested waiver is appropriate and will

properly and timely effectuate notice to the real parties in interest.

                                                    Notice

                 23.         Notice of this Motion has been given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware; (b) ProTrade; (c) Roll Tooling; (d) the Debtors’ lenders; and (e) parties requesting




                                                      10

DOCS_DE:232750.2 57095/001
               Case 19-12153-KBO       Doc 691      Filed 02/23/21   Page 11 of 11




notice pursuant to Bankruptcy Rule 2002. The Trustee submits that no other or further notice is

necessary or required.

                 WHEREFORE, the Trustee respectfully requests that the Court grant the Motion,

approve the Settlement Agreements, enter the proposed order, and grant such other relief as is

just and proper.

Dated: February 23, 2021                 PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ Peter J. Keane
                                         Bradford J. Sandler (DE Bar No. 4142)
                                         Colin R. Robinson (DE Bar No. 5524)
                                         Peter J. Keane (DE Bar No. 5503)
                                         919 N. Market Street, 17th Floor
                                         P O Box 8705
                                         Wilmington, DE 19899 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         Email:       bsandler@pszjlaw.com
                                                      crobinson@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                         Counsel to George L. Miller, Chapter 7 Trustee




                                               11

DOCS_DE:232750.2 57095/001
